       2:17-cr-20037-JES-JEH # 464         Page 1 of 3                                         E-FILED
                                                                   Monday, 15 July, 2019 02:09:38 PM
                                                                       Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )       Case No.17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

                    DEFENDANT’S CLARIFICATION REGARDING
                        WITHDRAWAL OF DR. SORENSEN

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and clarifies for the record the reasons for his withdrawal of defense expert

Dr. Sorensen.

       The defense properly noticed Dr. Sorensen as an expert witness on Mr.

Christensen’s lack of future danger in a prison setting. On June 27, 2019, the defense filed

a motion in limine to preclude improper cross-examination of Dr. Sorensen by specific

instances of violence in the Bureau of Prisons. Doc. 425. The Court denied the motion,

ordering the government to provide advance notice to the defense of any specific

instances of violence with which it planned to cross examine Dr. Sorensen. Doc. 431 at 5.

The Court later ruled that such notice should be provided following Dr. Sorensen’s direct

examination. Tr. 7/8/2019 at 134.

       The Court’s ruling declining to preclude cross-examination regarding specific

instances of violence in the Bureau of Prisons, and its refusal to require the government

to provide advance notice concerning any specific instances until after Dr. Sorensen


                                              1
       2:17-cr-20037-JES-JEH # 464        Page 2 of 3



testified, left the defense no choice but to withdraw Dr. Sorensen as a witness.

                    Respectfully submitted,


              /s/Elisabeth R. Pollock                   /s/ George Taseff
             Assistant Federal Defender                 Assistant Federal Defender
             300 West Main Street                       401 Main Street, Suite 1500
             Urbana, IL 61801                           Peoria, IL 61602
             Phone: 217-373-0666                        Phone: 309-671-7891
             FAX: 217-373-0667                          Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org            Email: George_Taseff@fd.org

             /s/ Robert Tucker                          /s/ Julie Brain
             Robert L. Tucker, Esq.                     Julie Brain, Esq.
             7114 Washington Ave                        916 South 2nd Street
             St. Louis, MO 63130                        Philadelphia, PA 19147
             Phone: 703-527-1622                        Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com           Email: juliebrain1@yahoo.com




                                            2
       2:17-cr-20037-JES-JEH # 464        Page 3 of 3



                                CERTIFICATE OF SERVICE

      I hereby certify that on July 15, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller. A copy was

also mailed to the defendant.

                                          /s/Elisabeth R. Pollock
                                          Assistant Federal Public Defender
                                          300 West Main Street
                                          Urbana, IL 61801
                                          Phone: 217-373-0666
                                          FAX: 217-373-0667
                                          Email: Elisabeth_Pollock@fd.org




                                             3
